Ingraham, J.
(concurring):
We concur with Mr. Justice Williams that this judgment should be reversed. The question as to the right of a receiver or assignee, in whom has become vested the property of a foreign corporation or a non-resident individual by virtue of the decree of a court of competent jurisdiction where the court had jurisdiction over the subject-matter of the action and over the persons whose property rights were involved, has been much discussed in this State; but .it seems now to be settled that a title thus acquired to property in this State, where the rights of creditors or bona fide purchasers or the interests of the State do not interfere, will, as a matter of comity and interstate or international courtesy, be recognized by allowing such foreign statutory or legal transferee "to sue for it in the courts of this State in which the property is situated.
The Matter of the Accounting of Waite (99 N. Y. 433) fully discusses the question and reviews the authorities; and the conclusion at which the court arrives is stated to be as follows : “ From all these cases the following rules are to be deemed thoroughly recognized and established in this .State : (1) The statutes of foreign *49States can in no case have any force or effect in this State ex proprio vigore, and hence the statutory title of foreign assignees in bankruptcy can have no recognition here solely by virtue of the foreign statute. (2) But the comity of nations, which Judge Denio in Petersen v. Chemical Bank (supra) said is a part of the common law, allows a certain effect here to titles derived under and powers created by the laws of other countries, and from such comity the titles of foreign statutory assignees are recognized and enforced here, when they can be, without injustice to our own citizens, and without prejudice to the rights of creditors pursuing their remedies here under our statutes; provided also, that such titles are not in conflict with the laws or the public policy of our State. (3) Such foreign assignees can appear and, subject to the conditions above mentioned, maintain suits in our courts against debtors of the bankrupt whom they represent and against others who have interfered with or withhold the property of the bankrupt.”
The cause of action stated in the complaint in this case appears to be sustained by the rule here authoritatively established. The plaintiff, a receiver of a corporation organized under the laws of the State of New Jersey, was appointed by the Court of Chancery of that State, having jurisdiction of the subject-matter and of the person of the corporation, and applies to this court for a decree which would entitle him as such receiver to the possession of the property in this State of the corporation of which he has been appointed receiver. It would seem that, applying the principle established in the case cited, he- is entitled to maintain such an action. If the rights of creditors or others interested in the property of the corporation need protection, that fact must be made to appear by answer, as it does not appear upon the face of the complaint that any reason exists why the court should not entertain jurisdiction.
This principle is also recognized and applied in the case of Toronto General Trust Company v. C., B. & Q. R. R. Co. (123 N. Y. 37).
Patterson and O’Brien, J J., concurred.
Judgment reversed, with costs, and judgment directed overruling demurrer, with leave to defendant to answer complaint within twenty days on payment of costs.